Citation Nr: 0414152	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (2003).


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board previously denied the 
veteran's claim of entitlement to service connection for the 
cause of the veteran's death in a September 1997 decision.  
The appellant appealed this decision, and, while the Board's 
September 1997 decision was affirmed by the United States 
Court of Appeals for Veterans Claims (Court) in a May 2000 
decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) vacated the Board's decision and 
remanded this case in an August 2001 decision.  The Board 
subsequently remanded this case to the RO in April 2003.  

The August 2001 Federal Circuit decision also raised the 
issue of entitlement to DIC under 38 U.S.C.A. § 1318.  This 
matter is addressed in the REMAND section of this decision.  
Accordingly, this appeal is, in part, REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, and VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The competent medical evidence of record does not support 
an etiological relationship between the cause of the 
veteran's death and either service or a service-connected 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained medical records 
corresponding to treatment reported by the appellant and has 
referred the claims file to a VA medical professional for an 
opinion as to the etiology of the cause of the veteran's 
death.

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
has been met.  The RO informed her of the need for such 
evidence in an May 2003 letter.  By this letter, the RO has 
also notified the appellant of exactly which portion of that 
evidence (if any) was to be provided by her and which portion 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VA is in disagreement with the holding of this 
decision and is seeking further review of this matter.  

While the Board is aware that the appealed March 1996 rating 
decision preceded the May 2003 VCAA letter, the Board also 
notes that the appellant's claim was subsequently 
readjudicated in a February 2004 Supplemental Statement of 
the Case.  Because the RO has readjudicated this case 
subsequent to the completion of VCAA development, the Board 
finds that remanding this case for further VCAA development 
at this time would serve no purpose other than to result in 
additional delay to the veteran.  Accordingly, the Board will 
proceed with this case at the present time.  See also Conway 
v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases, including 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In the present case, the veteran died in January 1996.  The 
immediate cause of his death, as listed in his death 
certificate, was metastatic colon cancer, with venous 
insufficiency listed as a significant condition contributing 
to death but not resulting in the underlying case.  No 
autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for an obsessive compulsive neurosis, evaluated as 50 
percent disabling; and moderately severe bilateral varicose 
veins, evaluated as 30 percent disabling.

While the veteran's service medical records do not reflect 
treatment for varicose veins, the RO granted service 
connection for this disorder in February 1949 following the 
receipt of statements from several private doctors indicating 
that he had been treated for varicosities of the lower 
extremities during service.  The veteran's service medical 
records, however, are entirely negative for colon cancer.

A history of colon cancer, with surgery, was first noted in 
an October 1989 report from St. Cloud Hospital in St. Cloud, 
Florida.  A March 1990 record from this same facility 
reflects that the veteran had undergone a colectomy.

The veteran was admitted to Knox County Hospital in 
Barbourville, Kentucky in November 1995 following a week-long 
history of intractable vomiting.  It was noted at this time 
that the veteran had a six year history of metastatic colon 
cancer and that he had been admitted one month earlier with 
similar symptoms.  

Initial efforts were aimed at controlling the intractable 
vomiting and attempting enteral nutrition.  An endoscopy was 
performed, and definite evidence of gastric outlet 
obstruction caused by extrinsic compression at the gastric 
outlet was noted.  The veteran was intubated with tubes for 
drainage and feeding.  However, numerous attempts at feeding 
caused the veteran to become extremely ill.  Accordingly, it 
was felt that the veteran not only had a gastric outlet 
obstruction but also had complete small bowel dysfunction, 
most likely secondary to a metastatic carcinoma.  A total 
parenteral nutrition (TPN) was attempted, but the veteran 
developed elevated liver functions.  Therefore, the TPN was 
discontinued.  The veteran eventually developed a hospital-
acquired pneumonia which was treated successfully.  However, 
the veteran continued to decline.

A surgeon was consulted and offered the opinion that the 
veteran's condition would not allow surgical intervention, 
nor would such intervention be of any benefit.  The surgeon's 
report reflects that the veteran most likely had a recurrent 
carcinoma of the colon, and it was most likely that 
metastatic disease was more widespread than shown on his 
previous multiple diagnostic examinations.  The veteran's 
oncologist was consulted and noted that the veteran was 
terminal and in the last stages of metastatic colon cancer, 
and no further aggressive therapy should be attempted. This 
was discussed and agreed with the family.  At that point, 
supportive management and aggressive pain management were 
undertaken.  The veteran slowly declined, with progressive 
renal as well as hepatic failure becoming more and more 
edematous, with massive ascities, pleural effusions, 
pulmonary infiltrates, apparent sepsis, and anemia.  The 
veteran eventually died in January 1996 as a consequence.

In an August 1996 statement, W. Scott Black, M.D., noted that 
he had treated the veteran from November 1992 until his death 
in January 1996.  Dr. Black stated that the veteran died 
following a lengthy hospital stay and that, in the absence of 
an autopsy report showing otherwise, his primary cause of 
death was metastatic colon cancer.  According to Dr. Black, 
the veteran's overall medical condition was worsened by 
underlying coronary artery disease, chronic venous 
insufficiency of his lower extremities, and chronic anxiety.  
Dr. Black opined that it was possible that both the veteran's 
peripheral venous insufficiency and his underlying heart 
disease contributed to the massive fluid overload from which 
he suffered at the time of his death.

In October 1996, following a review of the veteran's claims 
file, a VA doctor addressed the question of a relationship 
between the veteran's death and his venous insufficiency.  In 
this regard, it was noted that the veteran's attending 
physician recorded that, in the absence of an autopsy, the 
primary cause of death was metastatic colon cancer.  
Additionally, over the years, other attending physicians had 
noted that the veteran had hypertension with underlying heart 
disease, congestive heart failure, and a sick sinus syndrome 
with bradycardia.  The VA doctor described the terminal 
events that occurred with metastatic colon cancer, to include 
marked edema in all the extremities.  It was noted that the 
veteran's hospital course was complicated by progressive 
liver and kidney failure, sepsis, anemia, and anasarca.  The 
doctor opined that venous insufficiency was considered a 
condition of static nature in this individual, did not 
materially affect any vital organs, and could not be held to 
have contributed to the veteran's death.  According to the VA 
doctor, the medical evidence contained in the claims file 
indicated that it was unlikely that venous insufficiency had 
any material influence in accelerating the veteran's demise.  
This doctor concluded that the veteran's cause of death, 
metastatic colon cancer, "was not aggravated by the 
service[-]connected condition."  

Upon reviewing this evidence, the Board observes that there 
is no competent medical evidence of record showing that the 
veteran developed colon cancer within one year following 
service, and none of his treatment providers have related 
this disability back to service.  

As to the question of whether the cause of the veteran's 
death, colon cancer, was etiologically related to a service-
connected disability, the Board acknowledges the contentions 
of Dr. Black regarding the causal role of chronic venous 
insufficiency and anxiety in leading to the veteran's death.  
It is not clear, however, that Dr. Black reviewed the 
veteran's claims file or otherwise was aware of his complete 
medical history.

By contrast, the VA opinion from October 1996, which contains 
the conclusion that there was no relationship between the 
immediate cause of the veteran's death and a service-
connected disability, was based on a comprehensive claims 
file review and contains citations to specific past medical 
records.  The Board therefore finds that this opinion has 
greater probative value than the less informed opinion from 
Dr. Black.  

In comparing the positive and negative evidence in this case, 
the Board notes that the Board may favor the opinion of one 
competent medical professional over that of another, so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, 
the Court has declined to adapt a "treating physician rule" 
under which a treating physician's opinion would 
presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).    

The Board is empathetic with the appellant in view of the 
veteran's death and has considered her lay opinion that his 
service-connected varicose veins of the lower extremities 
contributed substantially to cause death, as indicated in her 
April 1997 VA hearing testimony.  However, opinions as to 
etiology are within the realm of medical personnel and not 
laypersons, such as the appellant.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, this 
lay evidence does not constitute competent medical evidence 
and lacks probative value.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).





ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


REMAND

In an October 1998 brief, the appellant's representative 
argued that she had a cognizable claim for entitlement to DIC 
under 38 U.S.C.A. § 1318.  In its August 2001 decision, the 
Federal Circuit ordered a de novo determination of this 
claim.  This matter is separate from the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and, to date, this claim has not been 
adjudicated by the RO.  

Since the disposition of a claim of entitlement to DIC under 
38 U.S.C.A. § 1318 has been ordered by the Federal Circuit, 
this case is REMANDED to the RO for the following action:

After completing all development deemed 
necessary, to include the issuance of a 
letter addressing the relevant provisions 
of 38 U.S.C.A. §§ 5103 and 5103A, the RO 
should adjudicate the appellant's claim 
of entitlement to DIC under 38 U.S.C.A. 
§ 1318 in a rating decision.  The 
appellant should be provided with a 
description of her rights and 
responsibilities in appealing this 
decision, should it be unfavorable.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



